Counsel for plaintiff in error contend that the trial court abused its discretion in overruling and denying the motion of the defendant to exclude spectators from the court room during the progress of the trial. Counsel for defendant below suggest in support of the motion that the defendant desired to call two ladies who would give valuable testimony in behalf of the defendant during the trial of the cause. That defendant's counsel had been in consultation with the two ladies and that they were petrified at the idea or thought that they would have to appear in open court filled with people whose presence would be of no service or value to the defendant and drawn there by prurient curiosity. It would be extremely difficult, even when assisted by the process of the Court, to obtain the testimony of the two ladies in defendant's behalf before a crowded court room where the testimony would be available and could be used by the defendant in his behalf touching the issues to be settled by a jury. The nature of the testimony, other than its importance and materiality, was not made a basis of the motion to exclude the morbid spectators from the court room. This Court had before it a motion to exclude spectators from the court room in the case of Robertson v. State, 64 Fla. 437, 60 So. 118, when it was said:
"The third assignment of error challenges the action of the court below in ordering the doors of the court house to be closed and the general public to be excluded during the *Page 27 
trial, excepting the court officers, the jury, witnesses, attorneys representing the parties, and all persons directly interested in the case.
"In the case of People v. Swafford, 65 Cal. 223, 3 Pac. Rep. 809, it was held that the word public, as used in the constitution guaranteeing to all persons accused of crime a public trial, is there used in opposition to secret, and that the constitutional requirements are fairly observed, if without partiality or favoritism, a reasonable portion of the public is suffered to attend, notwithstanding that those persons whose presence would be of no service to the accused, and who would only be drawn thither by a prurient curiosity are excluded altogether. Cooley's Const. Lim. (6th Ed.) p. 379. In Abbott's Trial Brief (Crim. Causes) Sec. 157, the rule is tersely, and as we think, correctly stated, as follows: `The exclusion by the court of all persons other than those interested in the case, where, from the character of the charge and nature of the evidence, public morality, would be injuriously affected, does not violate the constitutional right to a public trial.' People v. Hall, 51 N.Y. App. Div. 57, 64 N.Y. Supp. 433; Grimmett v. State, 22 Tex. App. 36[22 Tex.Crim. 36], 2 S.W. Rep. 631." See 8 R.C.L. 77; 16 C.J. 807-8; Roberts v. State, 100 Neb. 199, 158 N.W. 930; Ann. Cas. 1917E 440.
It is clear to my mind that the plaintiff in error was deprived of valuable testimony throwing light upon the issues by the denial by the trial court of the motion to exclude from the Court room the morbid spectators. It is theoretically argued that the legal rights of the plaintiff in error were not invaded when the motion to exclude the spectators was denied, because the two lady witnesses in question were within the jurisdiction of the court, amenable to its process, and the testimony available. Such a conclusion can be reached only by theory because experience has taught practitioners at the bar that ladies, appreciating their social *Page 28 
standing, fear of criticism, are reluctant to testify in any court proceeding, and certainly would not appear in a case like the one at bar then being tried, regardless of the process of the Court to bring them to the trial. The witnesses had a knowledge of the physical condition of plaintiff in error and had observed it over a long period of time and from their testimony it would be a reasonable inference that the defendant was physically incapacitated to commit the alleged crime. One of the witnesses was served with process but did not appear at the trial. It appears to the writer of this dissenting opinion that the ends of justice require a new trial. When a defendant is deprived of material testimony tending to show physical incapacity to commit the crime and otherwise to contradict damaging testimony offered against him, it does not appear that right and justice has prevailed as provided for in Section 4 of the Declaration of Rights of the Constitution of Florida. I think a new trial should be granted.